

	

		II

		109th CONGRESS

		1st Session

		S. 826

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Burns introduced the

			 following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To provide that the conveyance of the former radar bomb

		  scoring site to the city of Conrad, Montana, is not subject to

		  reversion.

	

	

		1.Conveyance of Radar Bomb

			 Scoring Site, Conrad, MontanaSection 2816 of the National Defense

			 Authorization Act for Fiscal Year 1994 (107 Stat. 1891) is amended—

			(1)by striking

			 subsection (c); and

			(2)by redesignating

			 subsections (d) and (e) as subsections (c) and (d), respectively.

			

